United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1440
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Dale Gatewood

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                      Submitted: September 23, 2013
                         Filed: October 1, 2013
                             [Unpublished]
                             ____________

Before WOLLMAN, BEAM, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Dale Gatewood appeals his within-Guidelines-range, 24-month sentence
imposed by the district court1 after Gatewood violated the conditions of his supervised
release. We affirm.

       During his supervised released, Gatewood pled guilty to burglary in the first
degree in state court and was sentenced to five years' imprisonment, in violation of the
conditions of his supervised release. At his revocation hearing, Gatewood admitted
his violation, and the district court, recognizing the 21-24 months' imprisonment
Guidelines range, sentenced him to 24 months' imprisonment to run consecutively to
Gatewood's undischarged state sentence. Gatewood asserts that the district court
imposed a substantively unreasonable sentence because the court failed to consider
his longstanding addiction to heroin and, when the court decided to impose a sentence
to run consecutive to his state sentence, it failed to consider the length of the state
sentence.

       We review the substantive reasonableness for an abuse of discretion. United
States v. Deegan, 605 F.3d 625, 629 (8th Cir. 2010). Having reviewed the record and
the parties' briefs, we conclude the district court properly considered the 18 U.S.C. §
3553(a) factors, including Gatewood's heroin addiction. United States v. Bridges, 569
F.3d 374, 379 (8th Cir. 2009) (recognizing that "[t]he district court has wide latitude
to weigh the § 3553(a) factors . . . and assign some factors greater weight than others
in determining an appropriate sentence."). Contrary to Gatewood's second argument,
the district court did note Gatewood's undischarged five-year state sentence, but
determined that due to the nature of Gatewood's violation of his supervised release,
the sentence should run consecutively to the state sentence. See United States v.
McDonald, 521 F.3d 975, 980 (8th Cir. 2008) (we review the determination to impose
a consecutive sentence for reasonableness and the district court has "wide discretion"


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                          -2-
to order a sentence be served consecutively to an undischarged sentence.). We find
no error in the imposition of this sentence and, accordingly, affirm the district court.
See 8th Cir. R. 47B.
                        ______________________________




                                          -3-